DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on August 2, 2022.
Claims 1, 8, 10, 23, 24 and 27 have been amended and are hereby entered.
Claims 1 – 6, 8 – 10, 12 – 24, and 27 – 31 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim  is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 has been amended to recite that the first layer comprises a spray formed film having a thickness from about 0.1 mm to about 10.0 mm and a second layer comprising a spray formed layer having a thickness that is greater than the thickness of the spray formed film. Applicant does not point to any particular paragraph for support for this limitation. Examiner cannot find any recitation of the phrase in the specification as originally filed. Paragraph [0135] discusses the thickness of the exterior skin layer, but the claim refers to the thickness of a spray formed film. Therefore, this claim limitation appears to not be supported by the specification as filed and appears to constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 claims a first layer comprising a spray formed film having a thickness ranging from about 0.1 mm to about 10.0 mm. It is unclear if the thickness is referring to the spray formed film or the thickness of the first layer comprising the spray formed film. Furthermore, the first layer is claimed to have multiple different thicknesses in claim 24, upon which claim 27 depends on, so it is unclear which of the thicknesses in claim 24 is meant by the thickness in claim 27.
For examination purposes, the claim is interpreted to encompass any of the above interpretations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 6, 8, 10, 12, 13, 18 - 24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Toronjo (US20140059734A1) in view of Zhang (US20110185594A1).
As per claims 1, 2, and 21 Toronjo teaches:
An upper comprising a first layer comprising a first material, the first layer includes an exposed surface that defines an exterior of the upper (Abstract: “An article of apparel includes a base layer and an auxetic layer.” The auxetic layer is interpreted as reading on the claimed first layer. In Fig. 2D, the auxetic layer is shown as 20, which is on the top of the base layer 22 [0067], and in Fig. 5A, the shoe shows the auxetic pattern on the outside so the auxetic structure defines an exterior of the upper as claimed.)
The exposed surface includes a plurality of repeating pattern units disposed over at least 50% of the exposed surface, each repeating pattern unit comprising a plurality of three dimensionally raised structural surface components such that the upper has a first thickness at the raised structural surface components that is greater than a second thickness of the upper at portions not including the raised structural surface components, wherein at least one repeating pattern unit comprises an auxetic pattern (In Fig. 2D, the auxetic layer is shown as 20, which is raised from the surface, creating a thickness at the points indicated by 20 that is greater than the thickness at the portion indicated by 22, which denotes areas without the auxetic layer. This reads on the three dimensionally raised structural surface components wherein a thickness at the raised structural surface components is greater than the thickness at the portions not including the raised structural surface component. Fig. 1 shows that the pattern is auxetic and comprises repeating pattern units as claimed ([0010]). Fig. 5A shows that the pattern extends over the entire shoe, meaning 100% of the exposed surface contains the repeating pattern units.)
A second layer comprising a second material, the second layer being adhered to the first layer (In Fig. 2D, there is an additional foam layer, 34, which is adhered to the first layer as claimed ([0068]). This layer is interpreted as the second layer.)
An entire interior surface of the upper is free of three dimensional structural surface components (As shown in Fig. 2D, the auxetic layer 20 is only provided on one side of the base layer 22 and therefore the entire interior surface is free of three dimensional structural surface components as claimed.)
Wherein the upper further comprises a third layer comprising a third material, the third layer being adhered to the second layer (As the claim does not require the second and third material to be different, and the specification does not prohibit the materials from being the same, a third layer can be defined as a sublayer of the second layer 34. This layer would be adhered to the second layer as claimed.)
Toronjo does not teach that the layers are spray formed layers. 
Zhang teaches spray formed shoe uppers made of polyurethane ([0006 – 0009]). Zhang teaches that by forming shoes by spraying polyurethane foams, the production process is simplified, the cost is reduced and the production efficiency is improved ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoes of Toronjo so that the layers are spray-formed layers, motivated by the desire to predictably simplify the production process, resulting in reduced cost and improved efficiency ([0005]). As the layers are sprayed directly over one another without drying in-between, there would be a mixing of the materials of the first and second material creating a transition layer with a mixture of the first and second materials as required by claim 1 in at least the interface of the layers. Furthermore, when the layers are formed by spray forming, the resulting layers would naturally be seamless, as required by claim 21.
As per claims 3 and 4, Toronjo does not teach:
Wherein the second material comprises a polyurethane foam material
Wherein the first material comprises a polyurethane material that has a greater density than the polyurethane foam material
Zhang teaches spray formed shoe uppers made of polyurethane ([0006 – 0009]). Zhang further teaches:
Wherein the second material comprises a polyurethane foam material (In [0043], Zhang teaches a multi-layer shoe upper comprising a polyurethane outer layer and a polyurethane foam layer.)
Wherein the first material comprises a polyurethane material that has a greater density than the polyurethane foam material ([0095 – 0096]: “The density of the polyurethane outer layer provided in the invention is 0.5 – 1.5 g/cm3… The density of the polyurethane foam layer provided in the invention is 0.03 – 0.5 g/cm3.” Zhang teaches that the foam layer can be used to improve the wearing comfortableness and provide cushioning protection for the foot ([0066]).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the footwear of Toronjo, wherein the spray-on polymer comprises polyurethanes in a multi-layer structure including polyurethane foams having different densities, as taught by Zhang, motivated by the desire to form footwear comprising polymers and a layer structure known in the art as being predictably suitable for use in the manufacture of shoes.
As per claim 5, Toronjo teaches:
Wherein the repeating pattern units extend adjacent to each other along the exposed surface (Fig. 5A shows that the pattern extends over the entire shoe, with the auxetic patterns extending adjacent to each other.)
As per claim 6, Toronjo teaches:
Wherein at least 75% of the exposed surface includes three dimensionally raised structural surface components (Fig. 5A shows that the pattern extends over the entire shoe, meaning 100% of the exposed surface contains the repeating pattern units.)
As per claims 8 and 10, Toronjo teaches:
Wherein a repeating pattern unit comprises a plurality of arc shaped ribs with arc shaped grooves or channels disposed between the arc shaped ribs, and the repeating pattern unit is located along a side and at a toe end of the upper (Fig. 3A shows an alternative auxetic pattern of Fig. 1A. This auxetic pattern comprises structures with lobes, which are interpreted as reading on the arc shaped ribs, and the curved spaced between the lobes is interpreted as reading on the claimed arc shaped grooves or channels. As the pattern of Fig. 1A is shown over the entire shoe, it would be reasonable to expect that the pattern of Fig. 3A would also be provided along the entirety of the shoe, including the side and toe end as claimed. 
    PNG
    media_image1.png
    235
    354
    media_image1.png
    Greyscale
)
Regarding claims 12 and 13, which are dependent on claim 1, Examiner notes that the claims do not require the second layer to be spray-formed. An alternative interpretation of the second layer is that it comprises both the foam layer 34 and the base layer 22. Toronjo teaches that the base layer is comprised of a sheet of resilient fabric ([0066]). Furthermore, as the fabrics will either be knitted, woven or nonwoven materials, the limitations of claim 13 are also met.
As per claim 18, Toronjo teaches:
Wherein the first layer forms an exterior layer of the upper and includes an opening extending through the first layer to expose a portion of the upper underlying the first layer (In Fig. 2A, the auxetic pattern is shown, and the hashed section is defined as being the second layer in [0060] and can be seen at portions through the openings in the auxetic layer.)
As per claim 19, Toronjo teaches:
Wherein a textile material is disposed between the first and second layers at the opening (Fig. 2H teaches an alternative arrangement of the shoe upper where an additional base layer is provided in between the bottom base layer and the top auxetic layer. As the base layer is taught to be made of a fabric ([0066]), this arrangement meets the claim limitations.)
As per claim 20, Toronjo teaches:
Wherein the second layer comprises a textile material ([0066]: “The base layer 22 is comprised of a sheet of resilient fabric.”)
And a portion of the second layer is disposed at the opening (In Fig. 2A, the auxetic pattern is shown, and the hashed section is defined as being the second layer in [0060] and can be seen at portions through the openings in the auxetic layer.)
As per claim 22, Toronjo teaches:
An article of footwear comprising the upper of claim 1 and a sole structure adhered to the upper ([0079]: “Once the shoe upper is formed 50, it may be joined to a sole member 54.”)
As per claim 23, “to provide a ripstop that prevents the upper from tearing at one or more locations” is a statement of intended use that does not further limit the claim. The courts have held that if the prior art structure is capable of preforming the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F. 3d 1473, 1477, 44 USPT2d 1429, 1431 (Fed. Cir. 1997) (see MPEP §2114). Because the combination of prior art references recites the same structure claimed, i.e. three dimensionally raised structural surface components of repeating pattern units positioned at one or more locations along the exterior of the upper, it would be capable of preventing the upper from tearing at one or more locations as claimed.
As per claims 24, and 28 Toronjo teaches:
An upper for an article of footwear, the upper comprising a first layer comprising a first material and defining an exterior surface of the upper (Abstract: “An article of apparel includes a base layer and an auxetic layer.” The auxetic layer is interpreted as reading on the claimed first layer. In Fig. 2D, the auxetic layer is shown as 20, which is raised from the surface. In Fig. 5A, the shoe shows the auxetic pattern on the outside so the auxetic structure defines an exterior of the upper as claimed.)
A second layer comprising a second material, the second layer being adhered to the first layer and a third layer comprising a textile material disposed between the first layer and the second layer, wherein a portion of the third layer is visible at the exterior surface of the upper via an opening in the first layer(Fig. 2H teaches an arrangement of the shoe upper where an additional base layer is provided in between the bottom base layer 22  and the top auxetic layers, 20. The inner auxetic layer is interpreted as reading on the claimed second layer. As the base layer is taught to be made of a fabric ([0066]), this arrangement meets the claim limitations. In Fig. 2A, the auxetic pattern is shown, and the hashed section is defined as being the underlying layer in [0060] and can be seen at portions through the openings in the auxetic layer.)
Wherein the exterior surface of the upper as defined by the first layer includes a plurality of repeating pattern units disposed over at least 50% of the exterior surface, wherein each repeating pattern unit comprising a plurality of three dimensionally raised structural surface components such that the first layer has a first thickness at the raised structural surface components that is greater than a second thickness of the first layer at portions not including the raised structural surface components (In Fig. 2H, the auxetic layer is shown as 20, which is raised from the surface, creating a thickness at the points indicated by 20 that is greater than the thickness at the portion indicated by 22, without the auxetic layer. This reads on the three dimensionally raised structural surface components with a thickness at the raised structural surface components greater than the thickness at the portions not including the raised structural surface component. Fig. 1 shows that the pattern is auxetic and comprises repeating pattern units as claimed ([0010]). Fig. 5A shows that the pattern extends over the entire shoe, meaning 100% of the exposed surface contains the repeating pattern units.)
Toronjo does not teach that the layers are spray formed layers. 
Zhang teaches spray formed shoe uppers made of polyurethane ([0006 – 0009]). Zhang teaches that by forming shoes by spraying polyurethane foams, the production process is simplified, the cost is reduced and the production efficiency is improved ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoes of Toronjo so that the layers are spray-formed layers, motivated by the desire to predictably simplify the production process, resulting in reduced cost and improved efficiency ([0005]). 
As per claim 27, in [0062], Toronjo teaches that in one embodiment the height y of the raised portions is between 6 mm and 12 mm, which overlaps with the claimed thickness range. A section of the raised portion can be defined as the spray formed film to have a thickness within the claimed range. As the thickness of the layer in the portions without the raised surface structures is infinitesimal, it would naturally follow that a thickness of the second layer would have a thickness greater than the thickness of the spray formed film. Examiner notes that there does not appear to be a structural distinction between a film and a layer.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toronjo (US20140059734A1) in view of Zhang (US20110185594A1) as applied to claims 1 - 6, 8, 10, 12, 13, 18 - 24, 27 and 28 above, and further in view of Farris (US20170035147).
As per claim 9, the prior art combination does not teach:
Further comprising plurality of sets of repeating pattern units disposed at portions of the exposed surface, wherein each set has a different repeating pattern of three dimensionally raised structural surface components compared to every other set of repeating pattern units
Farris teaches articles of footwear with openings arranged in an auxetic configuration (Abstract). These auxetic patterns comprise a first set of openings arranged in an auxetic pattern in a first region and a second set of openings arranged in an auxetic pattern in the second region ([0003]). Fig. 5 and 6 of Farris show representative shoes with two patterns shown for each shoe. Farris teaches that by providing two different sets of auxetic patterns to the footwear, the stretch properties of the upper can be tuned ([0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the auxetic patterns of the prior art combination to include two different sets of auxetic patterns as taught by Farris motivated by the desire to predictably tune the stretch properties of the upper ([0070]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Toronjo (US20140059734A1) in view of Zhang (US20110185594A1) as applied to claims 1 - 6, 8, 10, 12, 13, 18 - 24, 27 and 28 above, and further in view of Bohnsack (US20170238659A1).
As per claim 14, the prior art combination teaches that the layers may be spray formed (Zhang, [0005]). The prior art combination does not teach:
Wherein the second layer comprises a spray formed fibrous mixture of staple fibers combined with a binder material
Bohnsack teaches spray formed footwear ([Abstract]), which is the same process as the prior art combination (Zhang [0005]). Bohnsack teaches that the spray on material can be a composition comprising fibers and a binder ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use staple fibers and a binder material in a spray on application as taught by Bohnsack ([0033]), motivated by the desire to obtain the processing benefits taught by the prior art (Zhang, [0005]) with a wider array of materials.

Claims 15, 16, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Toronjo (US20140059734A1) in view of Zhang (US20110185594A1) as applied to claims 1 - 6, 8, 10, 12, 13, 18 - 24, 27 and 28 above, and further in view of Frederick (US4354318).
As per claims 15, 16, 29 and 30, the prior art combination does not teach:
The upper further comprising a structural component embedded between the first and second layers, wherein the structural component has a greater hardness value than a hardness value for each of the first and second layers
Wherein the structural component is located at a heel end of the upper, at a toe end of the upper or along a lateral or medial side of the upper
Frederick teaches an athletic shoe with enhanced stability (Abstract). Frederick further teaches:
The upper further comprising a structural component embedded between the first and second layers, wherein the structural component has a greater hardness value than a hardness value for each of the first and second layers, wherein the structural component is located at a heel end of the upper (See Fig. 3, as described in Column 3, Lines 29 – 33: “A heel counter 44 is disposed between the section of the material 34 and the internal layer 40. The heel counter 44 is made of a relatively stiff material to provide form and stability of the upper 12 in the area surrounding the heel.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art combination to include the heel counter in the hardness and structural arrangement as claimed, motivated by the desire to predictably provide form and stability of the upper in the area surrounding the heel as taught by Frederick (Column 3, Lines 30 -33). 

Claims 15 - 17 and 29 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Toronjo (US20140059734A1) in view of Zhang (US20110185594A1) as applied to claims 1 - 6, 8, 10, 12, 13, 18 - 24, 27 and 28 above, and further in view of Manz (US20160286898).
As per claims 15 – 17 and 29 – 31, the prior art combination does not teach
The upper further comprising a structural component embedded between the first and second layers, wherein the structural component has a greater hardness value than a hardness value for each of the first and second layers
Wherein the structural component is located at a heel end of the upper, at a toe end of the upper or along a lateral or medial side of the upper
Wherein the structural component comprises an annular member aligned with a corresponding opening extending through each of the first and second layers
Manz teaches a shoe upper for sports shoes (Abstract). Manz further teaches:
A structural component embedded between the first and second layers, wherein the structural component has a greater hardness value than a hardness value for each of the first and second layers, wherein the structural component is located along a lateral side of the upper and wherein the structural component comprises an annular member aligned with a corresponding opening extending through each of the first and second layers ([0140]: “At least one reinforcing element can be arranged between the first layer and the second layer.” Fig. 5 shows that the reinforcement can be in the area of the lace eyelets, indicated by 11 ([0140]), which is along the lateral side of the upper as claimed. Manz also teaches that these lace eyelets, can be arranged between the first layer and the second layer, as claimed ([0141]). The lace eyelets can be made from metal ([0150]). When the eyelets are made from metal, it would naturally follow that they have a greater hardness value that the hardness value for each of the first and second layers, as claimed.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art combination to include the shoe lace eyelets as taught by Manz, because Manz teaches that eyelets are a suitable component of athletic shoes ([0140 – 0141]). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 

Response to Amendments
Applicant’s amendments to the claims, filed August 2, 2022, caused the withdrawal of the rejection of claims 8, 10 and 23 under 35 U.S.C. 112(b) as being indefinite as set forth in the office action filed May 10, 2022.

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive.
Applicant argues that Toronjo differs from the upper claimed in claims 1 and 24 in which a single layer has a varying thickness such that the layer has a first thickness at the raised structural surface components that is greater than a second thickness of the first layer at portions not including the raised structural surface components. Examiner respectfully disagrees. Applicant is claiming a ratio of thicknesses without defining any value for the thicknesses. Therefore, the thicknesses can be infinitesimal. In Fig. 2D of Toronjo, the auxetic layer is shown as 20, which is raised from the surface, creating a thickness at the points indicated by 20 that is greater than the thickness at the portion indicated by 22, which denotes areas without the auxetic layer. 
Applicant argues that the repeating pattern units in Toronjo are cut-out sections or openings and cannot reasonably be construed as three dimensionally raised structural surface components disposed on an exposed surface of the auxetic layer. Examiner respectfully disagrees. The structural surface components claimed are only claimed as raised from the surface of the shoe. When the surface of the shoe is defined to be the bottom most layer, the repeating pattern units in Toronjo are seen to be raised structural surface components as claimed. Whether the structural surface components are built up or cut out does not result in a structurally different product.
Applicant argues that Farris fails to teach or suggest any pattern of three dimensionally raised structural surface components disposed on an exposed surface of a layer of an upper. Examiner respectfully disagrees. Farris is not used to teach the pattern of three dimensionally raised structural surface components disposed on an exposed surface of a layer of an upper; merely to provide motivation for selecting two different sets of patterns for a shoe.
Applicant argues that the auxetic shapes in figure 3A of Toronjo do not show arc shaped ribs. Examiner respectfully disagrees. Applicant does not define arc shaped ribs in the specification, therefore the claim limitation is being interpreted as broadly as “curved lines.” The arms in Figure 3A of Toronjo are curved and therefore can be interpreted as arc shaped ribs.
Applicant argues that the ripstop limitation in claim 23 is a functional limitation and there is no showing as to how a layer in Toronjo or any of the other cited references provide the function of a ripstop as claimed. Examiner respectfully disagrees. As the raised structural surface components are thicker areas of the shoe, it would naturally follow that the prevent the upper from tearing as claimed. 
Applicant argues that Frederick and Manz teach the conventional formation of an upper and that providing a structural component in a spray formed upper is much different. Therefore, one of ordinary skill in the art would not have considered Frederick and Manz as guidance for modifying Toronjo and Zhang. Examiner respectfully disagrees. Frederick and Manz teach the benefits of providing a heel counters and shoelace eyelets in shoes. The fact that the production method of Frederick and Manz would have to be adjusted with spray formed shoes does not render the addition of heel counters and shoelace eyelets less obvious.


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789